Citation Nr: 1721478	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include degenerative joint disease of the lumbar spine and thoracic spine.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

When the case was previously before the Board in October 2016 it was remanded in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  In March 2017, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that according to the VA treatment records dating from June 2011 to September 2014, the Veteran has diagnoses of PTSD and depression.  Moreover, the record essentially reflects corroboration of his stressor involving the search and rescue mission regarding the crash of an airplane in Thailand and the fact that 18 people died in that crash.  However, while the Veteran has undergone VA examinations, the examination reports reflect that there is no diagnosis of PTSD.  The October 2012 VA examination report does reflect that the Veteran's stressor is sufficient to meet the criteria for a diagnosis of PTSD.  Importantly, however, there is no medical opinion regarding the etiology of the Veteran's depression and his PTSD, which as previously noted, have both been diagnosed.  As such, a remand is required in order to obtain an addendum medical opinion.  

With respect to the claim of entitlement to service connection for a back disability, the Board notes that the record reflects diagnoses of degenerative joint disease of the lumbar spine and thoracic spine.  The Veteran has testified that he injured his back during service while working as a hydraulic repairman.  Specifically, he testified that he slipped on ice that was on a plane ramp and hit his back.  He further testified that he was seen in service and released.  He used over-the-counter medication since then to treat his back.  He also saw a massage therapist and chiropractor, but those records are unavailable.  He did not seek any other medical treatment until he was seen for his back through VA.  While a June 2011 VA examination report reflects diagnoses of degenerative joint disease of the lumbar spine and thoracic spine, the examiner provided no medical opinion and the claim was denied based upon the lack of any related findings in the service treatment records.  In this regard, the Board notes that the Veteran's service treatment records are not in the claims file and they have not been located.  Under the circumstances, the Board finds that a remand is required in order to obtain an addendum opinion.  38 C.F.R. § 3.159 (c) (4) (2016).  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).

While the record reflects that attempts have been made to locate the Veteran's service treatment records and such attempts have been unsuccessful, there is no formal finding of unavailability of the Veteran's service treatment records.  In contrast, there is a December 2016 deferred rating in the record which notes that a formal finding of unavailability of the service treatment records needs to be made.  However, a review of the claims file reflects that this has not been accomplished.  Thus, a further search for any additional available service records is needed, and depending on its outcome, entry of a formal finding as to the unavailability of such records is required.

Finally, the Board notes that subsequent to the issuance of the January 2013 statement of the case, VA treatment records dating to September 2014 and documentation corroborating the Veteran's stressor were added to the record.  Under 38 C.F.R. § 20.1304 (c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the VA treatment record evidence and stressor corroborating evidence is not evidence submitted by the Veteran or his representative.  Therefore, this evidence from the VAMC must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources to determine whether any of the Veteran's service treatment records are available.  Any such records, or a negative response, should be included in the claims file.  Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A (b) (2); 38 C.F.R. § 3.159 (e).

2.  Return the claims file to the VA examiner who conducted the October 2012 PTSD examination, if the examiner is available, in order to obtain an addendum opinion.  The examiner must review the claims file, to include evidence confirming the Veteran's stressor involving retrieving dead bodies from the plane crash in Thailand and provide an opinion on the following:

Regardless of any lack of diagnosis of PTSD or depression at the October 2012 VA examination, is it at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed PTSD and/or depression (diagnosed in VA treatment records dated from June 2011 to September 2014) is/are etiologically related to service, to include the conceded stressor involving the plane crash/search and rescue mission.

A complete rationale must be provided for any opinion given.

If the October 2012 VA PTSD examiner is not available the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.

3.  Return the claims file to the June 2011 VA spine examiner, if the examiner is available, in order to obtain an addendum opinion regarding the etiology of the degenerative joint disease of the lumbar spine and thoracic spine.  The examiner must review the claims file.  The examiner must then provide an opinion regarding the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's degenerative joint disease of the lumbar spine and thoracic spine is/are etiologically related to service, to include the injury the Veteran competently reported having sustained when he slipped on ice on the ramp of a plane when he was performing his duties as hydraulic repairman/aircraft maintenance.

A complete rationale must be provided for any opinion given.

If the June 2011 VA spine examiner is not available the requested opinion(s) should be provided by another qualified VA examiner.  If the new VA examiner determines that a new VA examination is required, then one should be scheduled.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




